SALCINES, Judge.
J.A. appeals the juvenile court order which adjudicated him delinquent of disorderly conduct. After a de novo review of the denial of J.A.’s motion for judgment of dismissal, we conclude that the State failed to present sufficient evidence to establish the elements of the crime of disorderly *505conduct. See R.J.K. v. State, 928 So.2d 499, 502 (Fla. 2d DCA 2006). Accordingly, we reverse the adjudication of delinquency and remand with directions that J.A. be discharged for the offense.
Reversed and remanded.
ALTENBERND and CASANUEVA, JJ., Concur.